Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 1 of 27




         Exhibit A
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 2 of 27   1


 1                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3      ASSOCIATION OF ADMINISTRATIVE   )
        LAW JUDGES, INTERNATIONAL       )
 4      FEDERATION OF PROFESSIONAL      ) Civil Action
        AND TECHNICAL ENGINEERS,        ) No. 20-cv-1026
 5      AFL-CIO,                        )
                                        ) Telephone Scheduling
 6                         Plaintiffs, ) Conference
                                        )
 7      vs.                             ) Washington, DC
                                        ) April 28, 2020
 8      FEDERAL SERVICE IMPASSES        ) Time: 3:30 p.m.
        PANEL, ET AL.,                  )
 9                                      )
                           Defendants. )
10      ___________________________________________________________

11             TRANSCRIPT OF TELEPHONE SCHEDULING CONFERENCE
                                 HELD BEFORE
12                 THE HONORABLE JUDGE AMY BERMAN JACKSON
                        UNITED STATES DISTRICT JUDGE
13      ____________________________________________________________

14                             A P P E A R A N C E S

15      For Plaintiffs:       Deepak Gupta
                              GUPTA WESSLER PLLC
16                            1900 L Street, NW
                              Suite 312
17                            Washington, DC 20036
                              (202) 888-1741
18                            Email: Deepak@guptawessler.com

19                            Neil Sawhney
                              GUPTA WESSLER PLLC
20                            100 Pine Street
                              Suite 1250
21                            San Francisco, CA 94111
                              415-573-0336
22                            Email: Neil@guptawessler.com

23                            Matthew Wessler PLLC
                              GUPTA WESSLER PLLC
24                            1035 Cambridge Street, Suite One
                              Cambridge, MA 02141 (617) 286-2392
25                            Email: Matt@guptawessler.com
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 3 of 27     2


 1      For Defendants:       Noah Barnett Peters
                              Rebecca Jean Osborne
 2                            Sarah Catherine Blackadar
                              FEDERAL LABOR RELATIONS AUTHORITY
 3                            1400 K Street, NW
                              Suite 300
 4                            Washington, DC 20424
                              (202) 218-7908
 5                            Email: Npeters@flra.gov
                              Email: Rosborne@flra.gov
 6
        Also appearing:    Kyla Snow
 7                         Christopher Hall
        ____________________________________________________________
 8
        Court Reporter:             Janice E. Dickman, RMR, CRR, CRC
 9                                  Official Court Reporter
                                    United States Courthouse, Room 6523
10                                  333 Constitution Avenue, NW
                                    Washington, DC 20001
11                                  202-354-3267

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 4 of 27        3


 1                 THE COURTROOM DEPUTY:      Good afternoon, Judge, ladies

 2      and gentlemen.    This is civil action No. 20-1026.        Association

 3      of Administrative Law Judges, International Federation of

 4      Professional and Technical Engineers, AFL-CIO and the federal

 5      service impasses panel et al.

 6                 Will speaking counsel for the plaintiffs please

 7      identify himself and his colleagues for the record.

 8                 MR. GUPTA:    Good afternoon, Your Honor.       This is

 9      Deepak Gupta for the Association of Administrative Law Judges.

10      And I'm joined on the call by my colleagues Matt Wessler and

11      Neil Sawhney.

12                 THE COURTROOM DEPUTY:      Would counsel for the

13      defendants identify himself and his colleagues for the record.

14                 MR. PETERS:     Yes.   This is Noah Peters, as well as

15      Rebecca Osborne and Sarah Blackadar on behalf of the Federal

16      Services Impasses Panel and Chairman Carter.

17                 THE COURTROOM DEPUTY:      Will counsel for the interest

18      of the Social Security Administration identify themselves for

19      the record and their colleague?

20                 Hello?

21                 MS. SNOW:    Sorry.    I was on mute.     This is Kyla Snow

22      with Christopher Hall from the Department of Justice for SSA.

23                 THE COURTROOM DEPUTY:      That's everybody, Your Honor.

24                 THE COURT:    All right.     Thank you.

25                 Good afternoon, everyone.       As far as I can tell from
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 5 of 27        4


 1      the docket, this is still my case and I'm trying to come up

 2      with a rational schedule to go forward that enables us to vet

 3      all the issues that we have to vet.

 4                 So, the first question would be whether the

 5      Department of Justice has an answer to the question as to

 6      whether the Social Security Administration is willing to delay

 7      implementation of the newly approved contract while we rule on

 8      the challenge to the agency's constitution?

 9                 MS. SNOW:    Yes, Your Honor, we do.       We have the

10      answer on that.    So, SSA is agreeable to holding off on the

11      implementation of the nine articles in the contract that are

12      the subject of the panel decision in this case and the decision

13      which SSA had planned to implement on May 5th.          So, SSA is

14      willing to hold off implementation of those articles from the

15      panel decision.

16                 And I just want to clarify and make sure the parties

17      are all on the same page, that these nine articles of the panel

18      decision are distinct from another 20 articles in the contract

19      that the parties had agreed to before the other nine articles

20      went to the panel.     And so those 20 articles that the parties

21      had agreed to them are not submitted to the panel and,

22      therefore, are not implicated by the panel's order or this case

23      at all.

24                 Those 20 articles are still teed up for potential

25      union ratification by May 4th.       And if that doesn't happen,
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 6 of 27       5


 1      then, you know, further negotiations -- or, further proceedings

 2      on those 20 articles.      And SSA would like to move forward with

 3      their original plans.      You know, they want to move forward with

 4      those articles because they are not at issue in this case.

 5                   But, again, SSA will agree to hold off on

 6      implementing the articles that are subject to the panel

 7      decision.

 8                   But I also would like to just express SSA's concern

 9      with how long it would be withholding implementation.           So when

10      we spoke with them, you know, that was one of their main

11      concerns, that right now they would be willing to withhold

12      implementation of those articles until, you know, perhaps, you

13      know, around the end of May or so, depending on what, you know,

14      the parties can agree to and what kind of briefing schedule is

15      set.

16                   But that's kind of, you know, the timeframe that they

17      would have in mind that they would be willing to -- that

18      they've communicated to us that they're willing to agree to at

19      this time.

20                   THE COURT:   All right.    Well, I think it's going to

21      be hard to guarantee when the matter is going to be ruled on

22      and it's hard to imagine the two-step briefing process that the

23      defense favored yesterday if we're going to try to meet that

24      kind of schedule for expedition.       And I think it may make

25      sense, in any event, to brief the constitutional question, as
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 7 of 27      6


 1      well as the jurisdictional question, having looked very

 2      cursorily at what the nature of the jurisdictional objection

 3      is, which, as I understand it, is the statutory bar on judicial

 4      review of panel decisions, which is not what I think I'm being

 5      asked to do here.

 6                 But before we get to that -- I'm not going to

 7      prejudge anything -- do the plaintiffs agree that the only

 8      aspect of the contract are the nine articles that were

 9      submitted to the panel and that nothing that was not submitted

10      to the panel -- that anything that was not submitted to the

11      panel isn't implicated by this lawsuit?

12                 MR. GUPTA:    Thank you, Your Honor.       Actually, we do

13      think it's a little bit -- unfortunately -- I was hoping that

14      we would just be able to tell you we have -- the parties are on

15      exactly the same page.      I didn't get a chance to speak to DOJ

16      before this call, but I did speak to counsel for FSIP and I

17      thought we were all on the same page.

18                 I think -- here's -- so Your Honor is clear, what the

19      Social Security Administration was planning to do next week was

20      to do two things:     To have a ratification vote on Monday, and

21      ratification votes on CPAs are typically for an entire CPA.

22      And there's, you know, a great deal of uncertainty in those

23      cases.   Where there's an uncertainty about whether the panel's

24      decision is implemented, that can't be undone.          And then the

25      very next day, what the panel was going to do was to
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 8 of 27          7


 1      unilaterally impose the articles that were imposed by -- sorry,

 2      what the SSA was planning to do was impose the articles imposed

 3      by the panel.

 4                 And so what I was hoping I would hear from SSA is

 5      that they would agree to suspend any implementation of the

 6      panel's orders pending the disposition of the preliminary

 7      injunctive motion by this Court.       And I think what we thought

 8      that would mean is, at a minimum, suspension of the

 9      ratification vote on the collective bargaining agreement on

10      Monday and the imposition of the panel-imposed articles on

11      Tuesday.   I'm now hearing that's not what SSA is saying.            And

12      so, you know, I don't know --

13                 THE COURT:    I don't even see how what's happening on

14      Monday, even if I granted your TRO in part -- it has nothing to

15      do -- it's not even part of this case.

16                 MR. GUPTA:    Well, I mean, we're not asking for relief

17      with respect to the other articles.

18                 THE COURT:    Right.

19                 MR. GUPTA:    But SSA is moving forward with this

20      ratification vote because of the panel decision, and the two

21      things are happening in sequence with one another.              So I don't

22      know -- I mean, if -- whether you would seek to -- the

23      ratification vote and --

24                 THE COURT:    You're going in and out.       I'm only

25      catching every other syllable of what you're saying.
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 9 of 27        8


 1                 MR. GUPTA:    Oh, I'm sorry.     I can try calling in on a

 2      different line.

 3                 (Pause.)

 4                 MR. GUPTA:    Can you hear me now?

 5                 THE COURT:    Yes.

 6                 MR. GUPTA:    I was calling from a landline.         I thought

 7      that would be better.      I'm sorry, Judge.

 8                 THE COURT:    It may have been just that you had

 9      something that was cutting you off, some sort of feedback.

10                 MR. GUPTA:    Okay.    So, I guess I just -- a question

11      for SSA, whether they can agree that the suspension includes

12      the events on Monday and Tuesday.        But, you know, I don't want

13      to stand in the way of an agreement.        I mean, I'm encouraged

14      that SSA is coming to the Court and agreeing to hold off on

15      implementation of the order.       And I think we also have an

16      agreement -- at least with counsel for FSIP, I haven't talked

17      to SSA -- on the briefing schedule at well.         And I think we

18      would agree that the -- subject, of course, to whatever Your

19      Honor prefers, we would agree to brief the motion under the

20      ordinary procedures under the local rules.

21                 THE COURT:    Well, the local rules aren't going to get

22      you close to the schedule that DOJ wants.         And nothing may get

23      you to the schedule that DOJ wants.        But here's what I'm

24      hearing:   You were hoping for the suspension of any

25      implementation of the Collective Bargaining Act, the Monday
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 10 of 27      9


 1      agreement, the Monday activities over which this Court has not

 2      been asked to take jurisdiction and for which no relief is

 3      pending in this court.      And so you all, as far as I'm

 4      concerned, are free to continue to negotiate and agree among

 5      yourselves to do whatever you want to do with respect to that.

 6                  But with respect to DOJ's representation that the

 7      Social Security Administration is willing to agree to hold off

 8      on what it was going to do on Tuesday, which is implement the

 9      panel decision in this case, that that renders the request for

10      a temporary restraining order moot and we can consolidate the

11      request for preliminary injunction in the complaint with the

12      merits and brief the merits and decide this case, which

13      presents one issue, which is the appointments clause from

14      issue, and that breaks out into two aspects.

15                  One is whether I have jurisdiction to hear it.         And,

16      second, is if I do have jurisdiction to hear it, whether the

17      Constitution has something to say about the appointment of the

18      panel members and whether it's been violated in this case.

19                  And those seem to be pretty discrete issues.         And I

20      think that consolidating this case with the merits would be

21      a -- panel decision being held in abeyance is exactly the way

22      to move forward.

23                  MR. PETERS:    Your Honor, we would prefer -- we spoke

24      before the call with the plaintiff.        We would prefer to go

25      separately with respect to the motion to dismiss or any summary
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 11 of 27           10


 1      judgment or anything like that.        We would prefer to decide to

 2      just set out -- to just brief, now that we have agreement from

 3      SSA to hold off implementing the panel's decision until, you

 4      know, there's been a ruling on the PI motion, we would feel

 5      comfortable, and we spoke with plaintiff's -- we're

 6      comfortable --

 7                   MR. GUPTA:    Hold on.    Hold on.   We don't have an

 8      agreement on that.      I mean, I understand that's your position,

 9      but we think -- I just want to be clear, I think the procedure

10      that the Court spelled out makes sense to us.

11                   MR. PETERS:   We did have a discussion before the call

12      where I said we feel comfortable briefing the PI issue

13      according to the local rules, being given one week.              We're

14      happy to file a response by Friday to the PI motion.             We would

15      prefer to have -- to just proceed on other motions, other

16      issues pursuant to rule, pursuant to the normal rules.

17                   We are not comfortable consolidating on the merits at

18      this time.    We would prefer to move with respect to just the

19      preliminary injunction issue.         Now that there's been an

20      agreement -- and this had been our original call on Friday and

21      our original discussion, was a greater briefing schedule on the

22      PI and whether SSA would agree to hold off implementation until

23      such time as the PI issue had been decided.          I'm hearing that

24      SSA is willing to do that.

25                   We're happy to file something on Friday and, you
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 12 of 27        11


 1      know, if the Court needs more time to decide the PI issue.            But

 2      we are not comfortable with resolving other issues under a kind

 3      of omnibus briefing schedule at this time.          We would prefer to

 4      just move forward with briefing the PI on an expedited

 5      normal --

 6                  THE COURT:    Well, wait.    Let me stop you right there.

 7      Because what we specifically talked about yesterday was

 8      dispositive motion briefing.       We never talked about briefing

 9      the PI.    You said you wanted to move for lack of jurisdiction,

10      you wanted a ruling on that before we ruled on the merits of

11      the constitutional question.       You were clear about that.     I

12      talked about consolidation with the merits from the start.            And

13      you didn't say, oh, we just want to brief the PI.           Because what

14      is the difference?      The PI is the irreparable harm and the

15      merits.    We just solved irreparable harm because nothing is

16      about to happen pending my decision on the case.

17                  So I don't understand what you're talking about,

18      since yesterday you told me that you wanted to brief a motion

19      to dismiss on jurisdictional grounds.

20                  MR. GUPTA:    My apologies if there was any confusion

21      on that.    We were -- we both were prepared to brief the issue

22      and we would prefer to simply brief the PI issue at this time,

23      but not to -- and leave the -- have the normal amount of time,

24      just given the workload in our office right now, and have the

25      normal amount of time for the motion to dismiss for lack of
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 13 of 27      12


 1      jurisdiction.     You know, we --

 2                  THE COURT:    What are you going to brief on the PI

 3      issue if you're not going to brief my lack of jurisdiction?           I

 4      don't have jurisdiction to hear a PI if I don't have

 5      jurisdiction.     So what are you going to tell me --

 6                  MR. GUPTA:    Sure.    We think there are a couple issues

 7      here that are a little bit deeper.        First off, I think that

 8      whether the -- whether there's jurisdiction to stay a panel

 9      ruling when there's specific authority, when the authority

10      itself, the FLRA, which was not named as a party, has the

11      ability to stay panel ruling.       It raises a different issue,

12      whether the Court has the jurisdiction to order the panel and

13      the authority to stay ruling raises additional issues, in

14      addition to the garden variety -- the other jurisdictional

15      issues, under Thunder Basin and under other decisions as to

16      whether there's an implied statutory bar.         I think there are

17      other issues as to whether the Court can require the

18      extraordinary remedy of the Court, and in fact requiring FISA

19      to stay its own ruling --

20                  THE COURT:    We're not.    I don't understand where

21      that's implicated anymore.        Yesterday you said you didn't want

22      to do that, so I asked the Department of Justice to talk to the

23      Social Security Administration to see if they would be willing

24      to hold up on implementing it while we ruled on this action,

25      and they said yes, as long as it's a reasonable amount of time
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 14 of 27    13


 1      and we get to this promptly.       And so I had no idea why we would

 2      be briefing issues that just became moot, which is my authority

 3      to stay things and irreparable harm and all of that.

 4                   I mean, under Rule 65 I don't need the parties'

 5      consent to accelerate the hearing on the merits or the hearing

 6      on the PI.    But it seems to me in this case it takes a lot of

 7      the hard issues off the table and get to a crisp resolution

 8      of -- two crisp legal issues.       And I don't understand -- you're

 9      not briefing those issues, it just no longer needs to be

10      discussed.

11                   MR. GUPTA:   Your Honor, there's also an issue with --

12      the ALJ previously moved for a stay of the panel asserting

13      jurisdiction before the Fourth Circuit Court of Appeals on it.

14      So the panel first asserted jurisdiction, I believe, in January

15      or February.    SSA moved, filed a petition for review and filed

16      a motion for stay for an injunction before the Fourth Circuit

17      and said, hey, you know, the panel is unconstitutionally

18      appointed.    They're now seeking the same relief here with

19      respect to an injunction, basically saying, you know, the panel

20      should not assert jurisdiction, should, you know, undo its

21      ruling.

22                   So I think there's very difficult res judicata issues

23      presented by ALJ asking for the same relief before the Fourth

24      Circuit and also before the authority.         They also moved for a

25      stay before the authority, before the panel issued its ruling.
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 15 of 27        14


 1      So there's also res judicata issues that are raised by the

 2      current request for injunction which has been made now to both

 3      the authority and to the Fourth Circuit.

 4                  THE COURT:    Well, did the Fourth Circuit rule on the

 5      constitutional question or just on the authority to enjoin?

 6                  MR. PETERS:    The Fourth Circuit --

 7                  MR. GUPTA:    The Fourth Circuit, Your Honor, issued a

 8      one-sentence order dismissing for lack of jurisdiction.          So

 9      an --

10                  MR. PETERS:    The issue was fully briefed before the

11      constitutional issue was briefed.        And the preliminary

12      injunction issue was also briefed.        Irreparable harm was

13      briefed.    All of those issues were fully briefed before the

14      Fourth Circuit.     Issues were also briefed before the authority,

15      which issued a ruling in April -- or, March of 31st, saying --

16      declining to -- or, unanimously declining to enjoin FISA's

17      assertion of jurisdiction.       Once again irreparable harm was

18      briefed and constitutional issues were briefed.           There was no

19      petition for review filed of the authority ruling in that case

20      either.

21                  So there are at least two different res judicata

22      issues that are presented by the fact that the ALJ is now

23      making the same request for relief a third time before a

24      different tribunal and there are distinct res judicata issues

25      that are presented by ALJ, essentially asking for a third bite
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 16 of 27           15


 1      at the apple on that things that have been fully briefed and

 2      decided twice, at a minimum.

 3                  THE COURT:    All right.    Well, you'll tell me that.

 4      What, I'm -- I'm looking at the complaint and the complaint

 5      asks for three things:      One, declare -- that's not injunctive

 6      relief, equitable relief, but it's different -- declare the

 7      appointment violates the Appointment clause.          Two, declare that

 8      the decision taken by the allegedly illegally,

 9      unconstitutionally appointed panel are null and void, in

10      violation of the Constitution.        And, three, enjoin them from,

11      in effect, enforcing the panel's decision.          You know, I'm not

12      sure -- so that's what they're asking for.

13                  MR. GUPTA:    Right.    And, Your Honor, we would also

14      suggest that the panel doesn't have the ability to enforce its

15      own ruling.    So the third request for relief doesn't really

16      make sense because the panel --

17                  THE COURT:    Right.    But the whole issue that I have

18      to decide, if we get to the merits and past the preliminary

19      injunction, which I didn't think we could even address without

20      the Social Security Administration being part of the case,

21      is -- is this -- does this violate the appointments clause or

22      not?   And do I have jurisdiction to decide the question on

23      whether it violates the appointments clause or not?              Which

24      doesn't have anything to do with the power of the panel, for me

25      to issue injunctive relief.        And I just don't understand why we
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 17 of 27    16


 1      shouldn't just get to that question.

 2                  MR. GUPTA:    Well, I think, Your Honor, I think we

 3      should -- the merits of -- so, I mean, the request for relief

 4      in the preliminary injunction motion is an injunction, and, so,

 5      we would -- you know, we understand --

 6                  THE COURT:    I want to consolidate that with the

 7      merits.    I'm not talking about the merits.

 8                  MS. SNOW:    You Honor --

 9                  THE COURT:    If you don't do that, then you don't even

10      have to get to all of the factors for a preliminary injunction.

11                  It sounds like the lawyer from the Department of

12      Justice wants to say something.        Go ahead.

13                  MS. SNOW:    Yes.   This is Kyla from the Department of

14      Justice.    So, we would just emphasize that, you know, no, we're

15      not a party in the case, but, whether this is -- whether the

16      issues are adjudicated on a PI motion or motion to dismiss or

17      however the briefing is received, we -- it's our position that

18      Thunder Basin and AFSCME versus Trump present pretty clear

19      basis for the Court to decide just truly the jurisdictional

20      question first and that under Sealco the Court should determine

21      whether it has jurisdiction over the case before proceeding to

22      the merits.

23                  And so, however briefing is -- whatever briefing

24      schedule is set, it makes -- you know, we would urge the Court

25      to address the --
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 18 of 27     17


 1                  THE COURT:    Don't worry, the Court has to decide

 2      whether it has jurisdiction before it reaches the merits.

 3      That's a given.     The only question is whether you have to brief

 4      it.

 5                  MS. SNOW:    Exactly, yes.    And that is the only point

 6      I was trying to make, is that we would -- we would just ask the

 7      Court to set briefing on only the jurisdictional issue first,

 8      and then set briefing on the merits issue only after resolving

 9      the jurisdictional issue.

10                  THE COURT:    Well, you understand that there's some

11      disconnect between your wanting my -- this to be over in a

12      month and calling for two rounds of briefing.          As long as you

13      understand that, I'm happy to do what everybody asked me to do

14      yesterday; to take up jurisdiction first and then maybe we

15      never have to take up the merits.        But, there's a little

16      tension between the two positions.        You understand that?

17                  MS. SNOW:    Yes.   I understand that.     And, you know,

18      we -- I guess we were hopeful that a briefing schedule on the

19      jurisdictional issue could proceed, you know, fairly quickly

20      and then we could, you know, have further discussions with SSA

21      as the case goes along on holding off implementation of the

22      panel decision, depending on where things are at.

23                  THE COURT:    All right.    All I'm saying is it's April

24      28th, so even if the briefing schedule was a week and a week

25      and a week, you're already getting close to the end of May.         So
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 19 of 27        18


 1      we're going to set a reasonable schedule and we're going to

 2      expect the agency to be reasonable.

 3                   Are you seeking to intervene, or not?

 4                   MS. SNOW:    So, on that issue I will defer to my

 5      colleague, Christopher Hall.

 6                   MR. HALL:    Thank you, Your Honor.     If I may, just to

 7      kind of set the table for this event, SSA learned about this

 8      case yesterday.     So they have had literally 24 hours to --

 9                   THE COURT:   So have I.    That's nobody's excuse

10      anymore.

11                   MR. HALL:    Understood, Your Honor.     Understood, Your

12      Honor.   But we're working very hard to get SSA up to speed and

13      get their views on important questions, and so we'll keep

14      working just as hard to get that done as quickly as we possibly

15      can.

16                   In terms of whether or not SSA would intervene, I

17      would say a couple of points:       One, intervention would require

18      authorization by the solicitor general, and that, as the Court

19      is probably very familiar with, is not the quickest process in

20      the world.    I would only add to that by saying that, you know,

21      we're just a week or so into the filing of the case.             I'm not

22      even sure, honestly, that the U.S. attorney has even been

23      served with the complaint yet.        I don't think he has been as

24      of -- she has been as of -- the acting attorney has been as of

25      yesterday.    I don't know if that's changed since then, but I
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 20 of 27         19


 1      think we would definitely need to seek service of process on

 2      the U.S. Attorney.

 3                  But in terms of SSA being involved in the case, I

 4      would only say that, you know, plaintiff is still within its

 5      window to amend the complaint to add a defendant.           And if the

 6      plaintiff wants to do that, we have no basis to object,

 7      procedurally speaking.      And that's all I would say.          I mean,

 8      we're happy to kind of continue being a nonparty to the case.

 9      And in all fairness, I think that might be helpful.              Or if the

10      complaint is amended to add a claim against SSA, we would take

11      the complaint as it is filed and served.

12                  THE COURT:    Well, I don't know if they have to be a

13      defendant to seek to intervene.        I'm not asking you to commit

14      to whether you're going to intervene.         It seems that if we were

15      going to have to get to the question of preliminary injunctive

16      relief, they were a necessary party; but they may not be, given

17      the government's willingness to make a representation that

18      they're going to await further litigation before implementing

19      the rule that's being challenged.        That's a representation

20      that's been made to me by a lawyer from the United States of

21      America and so I think they're bound by it.

22                  MR. HALL:    That's so, Your Honor, and -- I'm sorry.

23      Please go ahead.

24                  THE COURT:    I think the issue is coming up with a

25      rational schedule, but I don't agree that the pleadings I
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 21 of 27      20


 1      should be seeing can just be in opposition to the preliminary

 2      injunction motion.      It seems to me that what I should be seeing

 3      would be the motion to dismiss for lack of jurisdiction,

 4      opposition and a reply, which is what I thought you said

 5      yesterday you wanted anyway.

 6                  MR. PETERS:    Your Honor, it sounds like -- I don't

 7      know that we expressed a -- I mean, you were optimistic that

 8      that might be one way forward, but I don't know that we

 9      committed to agreeing -- I mean, we would be happy to just do a

10      briefing schedule where we would, you know, file a motion like

11      we did in the other case, and in that case where we filed a

12      motion to dismiss for lack of jurisdiction and then held off a

13      briefing on the merits until jurisdiction was decided.

14                  We could do that on a slightly faster schedule.         I

15      mean, we've briefed this issue now.        This has now been, you

16      know, at least the second or third time that ALJ has brought

17      this claim.    We've now briefed it -- we would be happy to brief

18      the jurisdictional issue on a slightly accelerated schedule, if

19      that's what the Court would want; do a two-stage briefing where

20      if the Court finds it has jurisdiction, we reach the merits.             I

21      think -- or, we then do briefing on the merits.           We would be

22      happy to do that.

23                  We have -- I have perhaps thought that we could

24      just -- that the preliminary injunction issue could be set on

25      its own briefing schedule, but if the Court would like to go
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 22 of 27      21


 1      further and do a two-stage process like I described, we would

 2      be happy to do that as well.

 3                   THE COURT:   I think the need for preliminary

 4      injunction -- the whole point of the injunctive relief was to

 5      stop the implementation of the decision.         So the immediate

 6      issue that needed to be dealt with pending the resolution of

 7      the merits of the challenge to the constitution of the panel

 8      has been rendered moot by the good graces of the Social

 9      Security Administration.       And so that changes what we need to

10      do first and second and third.

11                   MR. GUPTA:   Your Honor, this is Deepak Gupta for the

12      plaintiffs.    If I may, I think we agree with the Court that

13      consolidation makes sense.       This is a -- both issues, the

14      jurisdictional question and the constitutional question are

15      purely legal questions.      There isn't any need for any fact

16      development.    And we mentioned this in our brief at page 22.

17                   This recently came up in another case in the D.D.C.,

18      I believe before Judge Moss, and he did the same thing Your

19      Honor is suggesting, he treated the motion as, in effect, a

20      kind of expedited summary judgment motion because the legal

21      issues were purely legal.       It was also an appointments clause

22      challenge.

23                   And I think -- you know, the SSA has said they want

24      this resolved quickly.      I assume that the panel would like this

25      resolved quickly so that there is no cloud over the panel.          So
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 23 of 27      22


 1      I'm not quite sure what sense it would make to have multiple

 2      rounds of briefing --

 3                  MR. PETERS:    Your Honor, Your Honor, we would like to

 4      have two rounds of briefings, as we did in the AFSCME case.          We

 5      do think that -- we feel strongly that the jurisdictional

 6      issues and also the res judicata issues in this case are

 7      insurmountable, especially with the ALJ having moved before the

 8      authority unsuccessfully for a stay and also having moved

 9      before the Fourth Circuit of the stay in this exact same case

10      pretty much, and now trying to have a third bite at the apple.

11                  There are many, many -- the jurisdictional issues in

12      this case run even deeper than they do in AFSCME.           And we would

13      like to have another round of briefing on jurisdiction and

14      other issues before we go to the merits.

15                  THE COURT:    All right.    I'm going to do it in a two-

16      step fashion.     Since -- I don't believe there's any harm to the

17      plaintiffs from that, since it was the Social Security

18      Administration that wanted expedition and it wants the two

19      steps.   I'm with that.     I'm fine with only having to think

20      about one thing at a time.       I have a lot of things to think

21      about.

22                  So, when do you want to file your motion to dismiss?

23                  MR. PETERS:    We can do it on -- in -- I mean, I think

24      that this might -- well, I mean, we can do it -- how about a

25      week from this Friday?
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 24 of 27     23


 1                  THE COURT:    A week from Friday.      So essentially you

 2      need two weeks to do this thing that you've already done three

 3      times before?

 4                  MR. PETERS:    I mean, that's what -- I mean, it's a

 5      pretty -- we would ordinarily have two months to do this, so --

 6      under the rules.     But --

 7                  THE COURT:    All right.

 8                  MR. PETERS:    I think two weeks is a pretty expedited

 9      schedule for us filing this motion.        We could do it on May 8th.

10                  THE COURT:    All right.    When does the plaintiff want

11      to respond?    You need two weeks to reply?

12                  MR. GUPTA:    No.   I mean, Your Honor, I just want to

13      be clear that this panel has studiously avoided saying anything

14      about the merits anywhere, and the jurisdictional issue is not

15      complex and we do not need very much time to reply to it.         We

16      really think, you know, what we need is to move quickly to the

17      merits.    And so maybe --

18                  THE COURT:    There's no -- the clock is not ticking

19      anymore for you.     So you can be working on it --

20                  MR. GUPTA:    Okay.

21                  THE COURT:    -- in the meantime.

22                  MR. GUPTA:    Okay.   We've already filed what we need

23      to file on the merits.      We don't need to file anything more.

24      So we would ask -- and if you need us to file something, we can

25      do this.    We would like our motion, just to be clear, to be
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 25 of 27      24


 1      construed as an expedited summary judgment motion.           And so that

 2      motion has been filed already and now it's up to the government

 3      to decide when they want to oppose it.         We don't need to file

 4      anything new.     And, you know, we can reply very, very quickly.

 5      We feel quite confident about the merits.         And, like, I think

 6      ultimately this is all going to end up in the D.C. Circuit and

 7      it's a purely legal question.       So I'm not sure why it's in the

 8      interest of the government to delay the inevitable.

 9                  THE COURT:    All right.    Well, I guess res judicata

10      issues are new.     I think I've heard enough from everybody and

11      I'm going to issue an order with a schedule.          I think some of

12      this briefing can be overlapping so that we have everything we

13      need, even if we don't end up needing it.         But we'll start with

14      the jurisdictional question and if the government wants to have

15      until May 8th, it can have until May 8th now that it has

16      accommodated my request to hold off on moving forward with the

17      new contract.

18                  So, rather than hearing argument on a schedule for

19      another half an hour, I'm going to issue one.          But I hear what

20      everybody is saying and I'm going to try to do it quickly, but

21      not so quickly that it's not well done.

22                  MR. GUPTA:    Your Honor, can I just ask one clarifying

23      question, if you don't mind?

24                  THE COURT:    Yes.

25                  MR. GUPTA:    If it would be helpful for us to file a
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 26 of 27       25


 1      piece of paper that re-characterizes the motion we have already

 2      filed as an expedited summary judgment?

 3                  THE COURT:    No.   No.      I can do that.

 4                  MR. GUPTA:    Okay, okay.

 5                  THE COURT:    I don't want any more unsolicited pieces

 6      of paper.    And I believe that your motion to expedite is moot,

 7      given what we've done today.         I'm not even sure the rule

 8      applies to this situation.          It looks like it applies to TROs

 9      that are issued without notice.

10                  But in any event, I will issue an order giving

11      everybody a schedule, and anybody who wants to file something

12      before it's due is welcome do that, and anybody who needs an

13      extension is welcome to ask for one.

14                  MR. PETERS:    Thank you, Your Honor.

15                  THE COURT:    All right.         Thank you, everybody.

16                  MS. SNOW:    Thank you.

17                                      *    *   *

18

19

20

21

22

23

24

25
     Case 1:20-cv-01026-ABJ Document 13-1 Filed 04/30/20 Page 27 of 27   26


 1

 2                   CERTIFICATE OF OFFICIAL COURT REPORTER

 3

 4           I, JANICE DICKMAN, do hereby certify that the above and

 5      foregoing constitutes a true and accurate transcript of my

 6      stenographic notes and is a full, true and complete transcript

 7      of the proceedings to the best of my ability.*

 8                             Dated this 29th day of April, 2020

 9

10

11                                  ________________________________

12                                  Janice E. Dickman, CRR, CMR, CCR
                                    Official Court Reporter
13                                  Room 6523
                                    333 Constitution Avenue, N.W.
14                                  Washington, D.C. 20001

15      *This hearing occurred during the COVID-19 pandemic and is
        subject to the limitations of technology of remote reporting.
16

17

18

19

20

21

22

23

24

25
